Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art (e.g. Horrell, et al., US 2019/0087256 A1) discloses  the subject matter of claim 1 (and essentially corresponding recitations within claims 8, 15) comprising: A system comprising: a processor (e.g. Horrell, fig. 1:106; fig. 4:400, 410; par. 60, 86, 91, 93); configured to: detect an outage (e.g. Horrell, par. 4, 5, 7, 13, 18 – detecting faults representing device failures/inoperability) of a network device (e.g. Horrell, fig. 2; par. 56, 59, 69 – network connected asset); determining the outage of the network device is an actual outage based on an indication that a human confirmed the outage of the network device was an actual outage (e.g. Horrell, par. 28, 29, 120, 194, 199, 209, 216, 218-220, 226; fig. 8a; fig. 8b – herein, detected faults may be indicated by a human to not to be meaningful or to not necessitates a repair, and the system will be adjusted such that it will no longer consider the fault to be an actual asset failure); generate a proportional hazards model from a data set of factors that contribute to network vulnerability to identify patterns in a plurality of variables from the data set, wherein the network device outage is discarded or ignored with respect to generation of the proportional hazards model if the network device outage was determined not to be an actual outage (e.g. Horrell, par. 116, 117, 132, 140, 126, 127); predict a vulnerability of a network device based on a survival analysis performed by a passing of the variables to the proportional hazards model, the vulnerability of the network device including a time it will take for an outage of the network device to occur (e.g. Horrell, par. 135, 137, 138, 140), and cause the vulnerability of the network device to be displayed … (e.g. Horrell, par. 254).
However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the features of a three-dimensional scatter plot on which a plurality of points are plotted, the three-dimensional scatter plot having three axes corresponding to three of the variables, and the points indicating if the network device, at a predetermined time in the future is vulnerable as corresponding values of the variables. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495